DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 02/07/19.  The application claims domestic priority to a provisional application filed 02/20/18.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Applicant may wish to add the word --a-- before the term “housing.”  See claim 1, line 12.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected because claims 1 and 17 both recite “the pistons” but these independent claims both previously define “one or more pistons,” making it unclear if multiple pistons are actually required or not.  See claim 1, line 9; claim 17, line 9. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Klode
Claim(s) 1, 3-4 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klode et al. (U.S. Patent Pub. No. 2005/0082908).  Klode is directed to a park brake having a latching device.  See Abstract; Fig. 3. 
Claim 1: Klode discloses a brake assembly [Figs. 1, 3-4] comprising: a caliper (16) including: one or more pistons (end of 21), one or more rotary to linear actuators (19, 21) that provides an axial force to move the one or more pistons, a motor gear unit 14, 18, 20) in communication with the one or more rotary to linear actuators, the motor gear unit including: a motor (14); and a motor brake [Fig. 4] that prevents movement of the motor gear unit, the pistons, or both when the motor is turned off so that a brake apply is maintained, the motor brake including: a housing(50); an engaging element (78); a sleeve (54), and a solenoid (30, 44) that is in communication with the sleeve so that when the solenoid moves the sleeve, the engaging element is moved into contact with the housing creating a braking force.  See Figs. 1, 3-4; para. 0026. 
Claim 3: Klode discloses that a plate (70) extends through a window (central hole in 54) in the sleeve and the plate assists in connecting the sleeve to the solenoid.  See Fig. 4; para. 0026. 
Claim 4: Klode discloses that the plate includes one or more arms (74) that connect to one or more arms (40) of the solenoid.  See Fig. 4. 
Claim 15: Klode discloses that the housing includes one or more tapered surfaces (53).  See Figs. 3, 7, 8. 
Claim 16: Klode discloses that the one or more tapered surfaces are in contact with a friction surface (78) of the engaging element when the engaging element and the housing are in contact.  See Figs. 7, 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Klode in view of Shaw
Claims 2, 5-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klode in view of Shaw (U.S. Patent Pub. No. 2005/0279592).  Shaw is directed to a brake caliper with an integral parking brake.  See Abstract. 
	Claim 2: Klode is relied upon as in claim 1 above but the sleeve and engaging element move in the same direction during brake apply.  Shaw discloses a brake lock mechanism to lock a piston (54), using an engagement element (72) and a solenoid (82) to actuate a sleeve (86), wherein the sleeve and engagement element move in opposite directions during brake apply.  It would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to instead have these components move in opposite directions during a brake apply because it is merely a design choice and obvious to try given the limited options – only two options exist here, either they move in the same or opposite directions. 
Claim 5: Klode is relied upon as in claims 1 and 3 above but does not make use of “balls” to establish the engaging connection between the plate and engagement element.  Shaw discloses a brake lock mechanism to lock a piston (54), using an engagement element (72) and a solenoid (82) to actuate a sleeve (86), wherein a plurality of balls (88) [see para. 0026] are located between the plate (66) and the engagement element.  See Fig. 1.  It would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to use balls because this is a well-known and commonly employed method to provide a frictional force between components to establish a lock therebetween.  
Claim 6: Shaw discloses that the plurality of balls move along the engaging element as the sleeve moves so that the plurality of balls move the engaging element into contact with the housing.  See para. 0031. 
Claim 7: Shaw discloses that the sleeve includes one or more bias features (84 or 68) that move one or more balls toward an axis of the engaging element so that the engaging element is axially moved.  See Fig. 1. 
Claim 8: Shaw discloses that the one or more bias features are an annular ring (68) that tapers and narrows as the bias features extend away from the solenoid.  See Fig. 1. 
Claim 9: Shaw discloses that the engaging element includes a conical portion (68) that is generally cone shaped.  See Fig. 1. 
Claim 10: Shaw discloses that the engaging element includes one or more engaging portions (75) on an opposite side of the engaging element as the conical portion.  See Fig. 1. 
Claim 11: Shaw discloses that the one or more engaging portions includes a friction surface (73) that contacts the housing (56) to create a braking force to prevent movement.  See Fig. 1.  Klode discloses that this lock can be applied to the motor. 
Claim 12: Shaw discloses that a plurality of balls (88) [see para. 0026] are in contact with the conical portion (68) and as the plurality of balls move towards a peak of the conical portion the engaging element moves towards the housing (56) and as the plurality of balls move away from the peak of the conical portion the engaging element moves away from the housing.  See Fig. 1. 
Claim 13: Shaw discloses that the conical portion includes one or more tracks.  See Fig. 1. 
Claim 14: Shaw discloses that a ball is located within each of the one or more tracks and the one or more tracks assist in guiding the balls during movement.  See Fig. 1. 
Claim 17: see claims 1, 3 and 5 above.
Claim 18: see claim 7 above.
Claim 19: see claim 8 above.
Claim 20: see claim 9 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 22, 2021